DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "removing the steel part from the equipment" in part (c).  There is insufficient antecedent basis for this limitation in the claim. The phrase shall be considered to require removing the steel part from the furnace.
Claims 2-7 are rejected due to dependence upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US-6443214-B1), hereinafter Matsuo.
	Regarding Claim 1, Matsuo teaches a method of heat treatment including cooling from a temperature above the A1 transformation point (Col. 3 par. 2) to a surface temperature below a martensitic transformation starting temperature while the temperature of the inside of the product remains higher than the temperature of the surface layer (Col. 3 Par. 4-5) which is within the claimed at least partially quenching a steel part in a quenching bath to thereby cool the surface of the steel part from a temperature in the austenite region to a temperature below the martensite start temperature and overlaps the claimed wherein the temperature of the interior of the steel part is maintained above the Ms and overlaps the claimed the temperature of the surface of the steel part decreases to a temperature below Ms by an amount of 5 to 50% of the difference between the Ms and martensite finish temperature.
	Matsuo further teaches the method including omitting heating and interrupting cooling for tempering by self-tempering by interrupting the cooling when the temperature of the surface layer drops below the Ms point and the temperature of the inside of the part remains higher than the temperature of the surface layer (Col. 3 Par. 5 – Col. 4 Par. 1) which overlaps the claimed equalizing temperature throughout the steel part to the Ms in equipment that maintains a temperature of the steel part at Ms.
	Matsuo does not explicitly disclose the claimed steps of removing the steel part from the equipment and cooling the steel part to ambient temperature to thereby form a finished steel part. However, a person having ordinary skill in the art would recognize that these steps are obvious and necessarily included by Matsuo and further would not affect the structure of the claimed steel part.
	Matsuo further teaches the produced product containing martensite and austenite (Col. 3 Par. 4) which is the same as the claimed multiphase structure comprising martensite and retained austenite, and a person having ordinary skill in the art would further expect such a microstructure to flow naturally from Matsuo since Matsuo teaches the claimed processing.

	Regarding Claim 3, Matsuo teaches the claim elements as discussed above. Matsuo does not explicitly disclose a temperature of the cooling medium.
	However, since Matsuo teaches the quenching being performed to a surface temperature below the Ms point and the temperature of the inside of the part remains higher than the temperature of the surface layer, a person having ordinary skill in the art would expect the cooling medium of Matsuo to be slightly below the Ms temperature, which is within the claimed wherein the temperature of the quenching bath is maintained at the Ms +/-50% of the interval between the Ms and Mf below the Ms for the steel part.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US-6443214-B1), hereinafter Matsuo, in view of Fedchun et al. (US-20090291013-A1), hereinafter Fedchun.
	Regarding Claim 1, Matsuo teaches a method of heat treatment including cooling from a temperature above the A1 transformation point (Col. 3 par. 2) to a surface temperature below a martensitic transformation starting temperature while the temperature of the inside of the product remains higher than the temperature of the surface layer (Col. 3 Par. 4-5) which is within the claimed at least partially quenching a steel part in a quenching bath to thereby cool the surface of the steel part from a temperature in the austenite region to a temperature below the martensite start temperature and overlaps the claimed wherein the temperature of the interior of the steel part is maintained above the Ms and overlaps the claimed the temperature of the surface of the steel part decreases to a temperature below Ms by an amount of 5 to 50% of the difference between the Ms and martensite finish temperature.
	Matsuo further teaches the method including omitting heating and interrupting cooling for tempering by self-tempering by interrupting the cooling when the temperature of the surface layer drops below the Ms point and the temperature of the inside of the part remains higher than the temperature of the surface layer (Col. 3 Par. 5 – Col. 4 Par. 1) which overlaps the claimed equalizing temperature throughout the steel part to the Ms in equipment that maintains a temperature of the steel part at Ms.
	Matsuo further teaches the Ms being approximately 180˚C (Col. 3 par. 4), Fedchun teaches a low tempering following quenching of 350-400˚F, which is 176-204˚C as determined by the examiner ([0120]-[0123]), which beneficially increases the yield strength ([0113]) and a person having ordinary skill in the art, through routine experimentation to optimize the yield strength, could come to the claimed temperature of Ms, which is the same as the claimed equalizing temperature throughout the steel part to the Ms in a furnace that maintains the steel part at the Ms temperature. While Fedchun does not explicitly disclose the tempering being performed in a furnace, it would be obvious to a person having ordinary skill in the art that such a tempering necessarily requires a furnace. 
	It would be obvious to a person having ordinary skill in the art to have applied the low tempering following quenching according to Fedchun to the method according to Matsuo by holding the temperature at Ms during the tempering in order to beneficially increase the yield strength as discussed above.
	Matsuo does not explicitly disclose the claimed steps of removing the steel part from the equipment and cooling the steel part to ambient temperature to thereby form a finished steel part. However, a person having ordinary skill in the art would recognize that these steps are obvious and necessarily included by Matsuo and further would not affect the structure of the claimed steel part.
	Matsuo further teaches the produced product containing martensite and austenite (Col. 3 Par. 4) which is the same as the claimed multiphase structure comprising martensite and retained austenite.

	Regarding Claim 2, Matsuo as modified by Fedchun teach the claim elements as discussed above. Fedchun further teaches quenching being repeated to beneficially improve the microstructure ([0169]) which is the same as the claimed wherein, during said quenching, the steel part is repeatedly immersed in and removed from the quenching bath.
	It would be obvious to a person having ordinary skill in the art to apply the repeated quenching according to Fedchun to the method according to Matsuo or Matsuo as modified by Fedchun in order to beneficially improve the microstructure as discussed above. 

Regarding Claim 3, Matsuo as modified by Fedchun teaches the claim elements as discussed above. 
It is noted that the claimed temperature of the quenching bath is maintained at the Ms +/-50% of the interval between the Ms and Mf below the Ms for the steel part is considered to require that the temperature of the quenching bath be at lowest halfway between Ms and Mf and at highest at Ms.
Matsuo does not explicitly disclose a temperature of the cooling medium.
	However, since Matsuo teaches the quenching being performed to a surface temperature below the Ms point and the temperature of the inside of the part remains higher than the temperature of the surface layer, a person having ordinary skill in the art would expect the cooling medium of Matsuo to be slightly below the Ms temperature, which is within the claimed wherein the temperature of the quenching bath is maintained at the Ms +/-50% of the interval between the Ms and Mf below the Ms for the steel part.

	Regarding Claim 5, Matsuo as modified by Fedchun teaches the claim elements as discussed above. 
	Matsuo does not require a specific quenchant. 
	Fedchun teaches specific examples utilizing oil quenching ([0165], [0175], [0178], [0185]) and therefore it would be obvious to a person having ordinary skill in the art to utilize oil as the quenchant since Matsuo does not require a specific quenchant, and as discussed above, the quenchant would be at a temperature just below Ms, which is the same as the claimed the quenching bath comprises preheated oil.

	Regarding Claim 6, Matsuo as modified by Fedchun teaches the claim elements as discussed above. 	
	Matsuo does not require a specific composition of the steel produced by the method. 
	Fedchun teaches that chromium increases strength, hardenability, and temper resistance ([0154]), that manganese beneficially provides deoxidation and austenite stabilization ([0157]), and that silicon strengthens the steel and protects from grain boundary carbides ([0158]) which is the same as the claimed the steel part comprises Mn, Cr, and Si.
	It would be obvious to a person having ordinary skill in the art to utilize a steel composition including Mn, Cr, and Si according to Fedchun in the method according to Matsuo in order to beneficially increase strength, hardenability, temper resistance, provide deoxidation and austenite stabilization, and strengthen and protect from grain boundary carbides as discussed above.

	Regarding Claim 7, Matsuo as modified by Fedchun teaches the claim elements as discussed above. 
	Matsuo does not disclose an elongation of the finished product. 
	Fedchun does not particularly limit an elongation and teaches an elongation of 12-13.5% in examples ([0182], [0188]) which overlaps the claimed the finished steel part exhibits an elongation of around 10% and further teaches that the elongation among other properties, may be controlled by the alloying elements, elastic strain energy, and interfacial energies ([0050]) and in an effort to optimize elongation, may come to the claimed the finished steel part exhibits an elongation of around 10%.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US-6443214-B1), hereinafter Matsuo, in view of Fedchun et al. (US-20090291013-A1), hereinafter Fedchun, and in view of Knerr et al. (US-1936719-A), hereinafter Knerr.
	Regarding Claim 4, Matsuo as modified by Fedchun teaches the claim elements as discussed above. Matsuo does not explicitly disclose the claimed quenching bath comprises a protective atmosphere.
	Knerr teaches the use of carbon dioxide to agitate the quenchant in order to beneficially maintain uniform temperature and settle upon the quenching liquid to protect against ignition (P. 5 L. 5-25) which is within the claimed wherein the quenching bath comprises a protective atmosphere.
	It would be obvious to a person having ordinary skill in the art to apply the use of carbon dioxide according to Knerr to the method according to Matsuo in order to beneficially maintain uniform temperature and protect against ignition as discussed above.


Response to Arguments
Applicant’s arguments, see P. 4 Par. 2, filed 06/30/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
The argument regarding the quenching stop temperature are not convincing. 
As noted by Applicant, Matsuo is silent regarding how much the temperature drops below Ms before the cooling is interrupted. This overlaps the claimed range because it requires a temperature below Ms and above Mf, while Matsuo does not explicitly disclose the lower bound of Mf, it does teach a microstructure containing retained austenite which requires halting the cooling above Mf. 
The argument that Matsuo does not teach raising the surface temperature to Ms using a furnace is not convincing. 
The claims as written do not require raising the surface temperature using a furnace, they require equalizing the temperature throughout the steel part to Ms in a furnace. As discussed in the rejection above, Fedchun is relied upon for this claim element, not Matsuo.
The argument regarding Steel A of Fedchun is not convincing.
The particular processing and composition of Steel A of Fedchun are not relied upon in the rejection. A preferred range or example does not teach away from the broader disclosure, MPEP 2123(II). Additionally, Table VIII showing Steel B has an Ms=543 and Mf=35 which results in the 5-50% of the difference between Ms and Mf lying at 289-482.6°F. The low tempering at 350-400°F lies within this range.
The argument regarding the combination of Matsuo and Fedchun is not convincing.
Matsuo does not teach away from heating after the surface cools to below Ms, Matsuo teaches the possibility of omitting heating for tempering to reduce man hours, as discussed above, this is an economic advantage, which is not teaching away, see MPEP 2145(VII). Additionally Fedchun teaches benefits obtained from the tempering as discussed in the rejection.
The argument regarding the middle tempering of Fedchun is not convincing.
The middle tempering of Fedchun was not introduced to Matsuo in the rejection.

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736